Citation Nr: 0733837	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for burn scar of the 
left thigh.

2.  Entitlement to a compensable rating for laceration scar, 
right thigh.

3.  Entitlement to a rating in excess of 10 percent for burn 
scars, right forearm and hand.

4.  Entitlement to a rating in excess of 10 percent for burn 
scars, left forearm and hand.

5.  Whether a December 1969 rating decision was the product 
of clear and unmistakable error (CUE).

6.  Entitlement to a compensable rating for residuals of left 
zygomatic fracture.

7.  Entitlement to special monthly compensation (SMC) for 
loss of use of the left hand.

8.  Entitlement to an effective date earlier than December 4, 
1995, for the establishment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

9.  Entitlement to a compensable rating for right lower leg 
burn grafting scar.

10.  Entitlement to a compensable rating for left lower leg 
burn grafting scar.

11.  Entitlement to a compensable rating for linear scar, 
ulnar transposition surgery as secondary to the service-
connected disability of post-operative residuals ulna 
fracture, ulnar nerve transposition, left.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions promulgated in March 1997, June 
1999, January 2003, May 2003, and February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

By the March 1997 decision, the RO denied the veteran's SMC 
claim.  Thereafter, by the June 1999 rating decision, the RO, 
in pertinent part, established separate 10 percent ratings 
for the veteran's service-connected burn scars of the right 
and left forearms, as well as a separate noncompensable (zero 
percent) rating for the left thigh burn scar; continued the 
noncompensable evaluations for the service-connected left 
zygomatic fracture residuals and right thigh laceration scar; 
and established service connection for a right thigh 
laceration scar, evaluated as noncompensable.  The January 
2003 rating decision found, in pertinent part, that the 
December 1969 rating decision was not the product of CUE.  By 
the May 2003 rating decision, the RO assigned a TDIU, 
effective December 4, 1995.  Finally, by the February 2007 
rating decision, the RO established service connection for 
burn grafting scars of the right and left leg, as well as a 
linear scar which was a residual of ulnar transposition 
surgery, all of which were evaluated as noncompensable, 
effective from July 3, 1969.  It is important to note that 
the February 2007 rating decision identified the grafting 
scars of both legs as separate and distinct disabilities from 
the 2nd degree burn scars that are also addressed in this 
decision.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2000.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

This case was previously before the Board in May 2001 and 
December 2004.  In May 2001, the Board remanded the claims 
for additional development.  Thereafter, in December 2004, 
the Board, in pertinent part, denied the veteran's appeal 
regarding his left zygomatic fracture residuals, SMC, and an 
earlier effective date for assignment of TDIU.  Further, the 
Board remanded the veteran's scar claims for additional 
development to include a new VA medical examination.  As a 
preliminary matter, the Board observes that the remand 
directives have been substantially completed, and, as such, a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the record reflects the veteran appealed the 
Board's denial of his left zygomatic fracture, SMC, and 
earlier effective date claims to the United States Court of 
Appeals for Veterans Claims (Court).  By a May 2006 Order, 
the Court, pursuant to a joint motion, vacated the Board's 
decision on these issues and remanded the case for additional 
adjudication consistent with the motion.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's claims regarding 
the left zygomatic fracture, SMC, TDIU effective date, burn 
grafting scars, and linear scar from ulnar transposition 
surgery.  Accordingly, these claims will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on his part.

As an additional matter, the Board notes that the veteran 
also submitted a timely Notice of Disagreement (NOD) to an 
October 2005 rating decision to the extent it denied service 
connection for a right wrist condition, a right shoulder 
condition, a right elbow condition, residuals of dental 
trauma; and a rating in excess of 10 percent for bilateral 
hearing loss.  However, the record does not reflect that the 
veteran has as yet submitted a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated in March 
2007.  Although a copy of a VA Form 9 (Appeal to the Board) 
is of record, which is dated in April 2007, nothing indicates 
it was actually received by VA prior to July 2007.  Moreover, 
the information contained in this Form does not refer to any 
of the issues addressed by the March 2007 SOC, but rather the 
scars addressed by the February 2007 rating decision.  See 
38 C.F.R. § 20.202.  Thus, the issues addressed by the March 
2007 SOC (other than the SMC issue which is already on 
appeal, as noted above)are not before the Board.  See 
38 C.F.R. §§ 20.200, 20.302.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The burn scar residuals of the left thigh and both 
forearms are due to 2nd degree burns.

3.  The competent medical evidence does not reflect that the 
veteran's left thigh burn scar, right thigh laceration scar, 
and/or the burn scars of both forearms and hands have 
resulted in limitation of motion.

4.  Neither the left thigh burn scar nor the right thigh 
laceration scar cover an area or areas exceeding 6 square 
inches (39 sq. cm.), nor an area or areas of 144 square 
inches (929 sq. cm.) or greater.

5.  The competent medical evidence does not reflect that 
either the left thigh burn scar or the right thigh laceration 
scar is unstable with frequent loss of skin over the scar.

6.  Neither the left thigh burn scar nor the right thigh 
laceration scar are shown to be tender or painful on 
competent medical evaluation.

7.  The competent medical evidence consistently shows that 
there are no adhesions, ulceration, breakdown, or elevation 
of the skin; and no sign of inflammation, edema, or keloid 
formation, with respect to the right and left forearm burn 
scars.

8.  The record does not reflect that the veteran's left thigh 
burn scar, right thigh laceration scar, and/or the burn scars 
of both forearms and hands have resulted in frequent periods 
of hospitalization or marked interference with employment.

9.  The December 1969 rating decision was supported by the 
evidence then of record, as well as the law in effect at that 
time.

10.  At the time of the December 1969 rating decision, the 
evidence does not reflect the existence of undebatable error 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for burn scar of 
the left thigh are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.31, 4.118, Diagnostic Codes 7801-7805 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

2.  The criteria for a compensable rating for laceration 
scar, right thigh, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.31, 4.118, Diagnostic Codes 7801-7805 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

3.  The criteria for a rating in excess of 10 percent for 
burn scars, right forearm and hand, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2007); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

4.  The criteria for a rating in excess of 10 percent for 
burn scars, left forearm and hand, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2007); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

5.  The December 1969 rating decision was not the product of 
CUE.  38 C.F.R. 
§§ 3.104(a), 3.105(a) and 20.1103 (2007); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of the 
veteran's case.  Specifically, the Veterans Claims Assistance 
Act of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As an initial matter, the Board notes, with respect to the 
CUE claim, that the Court has held that VCAA is not 
applicable in CUE claims.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  Therefore, no further discussion of the VCAA 
is warranted in regard to the CUE claim.

The Court has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, subsequent to the rating 
decisions that are the subject of this appeal, it was 
impossible to provide notice of the VCAA before the initial 
adjudications in this case. VA's General Counsel has held 
that the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  The Board further 
notes that, in such circumstances, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this timing defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, the veteran was provided with VCAA notification letters 
dated in May 2002, March 2005, April 2005, and March 2006  
Taken together, the aforementioned notification letters 
informed the veteran of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the March 2006 letter informed the veteran of the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as no disability rating or effective date will be 
assigned as a result of this decision, any error in timing of 
this notice is harmless error.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the May 2000 hearing.  
Further, he was accorded VA medical examinations which 
evaluated the severity of his service-connected scars in May 
1999, October 2002, and December 2006.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist in 
this case to the extent permitted by the cooperation of the 
veteran.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




I.  Scars - Increased Rating(s)

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board observes that the regulations for the evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  When regulations are 
changed, as in the instant case, during the course of the 
veteran's claim, the criteria that are to the advantage of 
the veteran should be applied.  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.  However, the veteran is not entitled to 
consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).  The Board observes that the March 2005 VCAA letter 
included the amended criteria for rating skin disabilities.  
As a result, the veteran will not be prejudiced by the 
Board's application of the revised criteria.  See Bernard, 
supra.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's scars of the 
thighs, forearms and hands are clearly not part of the head, 
face, or neck, this Code is not applicable in the instant 
case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars.  As noted by the June 1999 rating 
decision, the right thigh scar is from a laceration, as 
opposed to a burn residual.  Therefore, only the current 
version of these Codes are for application with respect to 
the right thigh.

Under the old criteria, Diagnostic Code 7801 was for 3rd 
degree scars, while 7802 was for 2nd degree burn scars.  
Here, the record reflects that service connection was 
established for 2nd degree burn scars of the forearms, hands 
and left thigh, and has been consistently evaluated as such.  
Accordingly, the old version of Diagnostic Code 7801 is not 
for application.

The old version of Diagnostic Code 7802, in effect prior to 
August 30, 2002, assigned a 10 percent rating for 2nd degree 
burn scars covering an area or areas of 1 square foot (0.1 
square meters).

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), 


while a 40 percent rating requires an area or areas exceeding 
144 square inches (929 sq. cm.). 

Under the current Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
that utilize objective criteria for evaluating the veteran's 
service-connected disability.

Diagnostic Code 7806 provides for evaluation of dermatitis 
and eczema.  However, as the scars that were not service 
connected on that basis, this Code is not for application in 
the instant case. 


A.  Thigh Scars

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
compensable rating for either his service-connected left 
thigh burn scar or his right thigh laceration scar.

Initially, the Board notes that the October 2002 VA 
examination found that the left thigh burn scar measured 4 x 
16 cm, while the December 2006 VA examination found that it 
measured 19 x 4 cm.  As such, it does not meet or nearly 
approximate the criteria for a compensable evaluation under 
the revised version of Diagnostic Code 7801, nor the old or 
new versions of Diagnostic Code 7802.

Similarly, the Board notes that the October 2002 VA 
examination found that the right thigh scar measured 2 cm in 
length, and 1 to 2 cm in width at various places, while the 
December 2006 VA examination found that it measured 22 cm x 
0.5 cm.  As such, it does not meet or nearly approximate the 
criteria for a compensable evaluation under the revised 
version of Diagnostic Code 7801 or 7802.  In fact, it does 
not warrant a compensable rating under the old version of 
Diagnostic Code 7802, even if it were applicable.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  

The Board further notes, in regard to the revised Diagnostic 
Code 7801, that the competent medical evidence does not 
reflect that these scars are deep or that they cause 
limitation of motion.  For example, the October 2002 VA 
examination specifically stated that there were no functional 
limitations due to these scars.  

With respect to Diagnostic Code 7803, the competent medical 
evidence does not reflect that either the left or right thigh 
scar is unstable; i.e., there is no frequent loss of skin 
over either scar.  The Board acknowledges that the May 1999 
VA examination did not make any pertinent finding regarding 
these scars other than noting their existence.  However, the 
October 2002 VA examination found that there was no 
adherence, no ulceration, no skin breakdown, no underlying 
tissue loss, no inflammation, no edema, and no keloid 
formation.  The December 2006 VA examination found no 
erythema, edema, or keloid formation on evaluation of these 
scars.

The Board also finds that the competent medical evidence does 
not reflect that the left thigh burn scar and/or the right 
thigh laceration scar is tender and painful on objective 
examination.  Both the October 2002 and the December 2006 VA 
examiners found that these scars were nontender to palpation.  
Thus, these scars do not meet or nearly approximate the 
criteria for a compensable rating under Diagnostic Code 7804.  

Finally, as it has already been determined that neither the 
left thigh burn scar nor the right thigh laceration scar has 
resulted in limitation of motion, Diagnostic Code 7805 is not 
for consideration.

In view of the foregoing, the Board finds that the veteran is 
not entitled to a compensable rating for either his service-
connected left thigh burn scar or his right thigh laceration 
scar under any of the potentially applicable Diagnostic 
Codes.  


B.  Forearm and Hand Scars

Analysis.  In the instant case, the Board finds that neither 
the veteran's service-connected right nor left forearm and 
hand burn scars warrant a rating in excess of the 10 percent 
evaluations currently in effect.

Initially, the Board observes that both the old and new 
versions of Diagnostic Codes 7802-7804 provided for a maximum 
rating of 10 percent.  As such, none of these Code are 
applicable to the veteran's current claim for ratings in 
excess of 10 percent for these service-connected 
disabilities.  

With respect to the revised version of Diagnostic Code 7801, 
there is no competent medical evidence that the service-
connected forearm and hand scars are deep or that they result 
in limitation of motion of the part affected.  In fact, the 
October 2002 VA examiner specifically found that the left 
forearm did not have any functional limitations in the range 
of motion of his wrist, hand, or fingers due to his scars.  
Although the veteran is claiming loss of use of the left 
hand, the competent medical evidence, to include a June 2003 
addendum to an October 2002 VA examination, reflects this 
impairment is attributable to his service-connected post-
operative residuals left ulna fracture with ulnar nerve 
transposition, which is a separate and distinct disability.  
Consequently, to also evaluate the left forearm burn scar 
residuals on the basis of limitation of motion would be a 
violation of the prohibition against pyramiding.  38 C.F.R. § 
4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

As the service-connected burn scar residuals of the right and 
left forearms and hands do not result in limitations of 
motion, neither the revised version of Diagnostic Code 7801, 
nor Diagnostic Code 7805, is for application in the instant 
case.  Moreover, with respect to the right forearm and hand, 
even if the burn scar did cause limitation of motion, the 
record does not reflect that it covers an area or areas 
exceeding 12 square inches (77 sq. cm.).  See Holbrook, 
supra.  The December 2006 VA examiner specifically found that 
the right forearm burn scar measured 12 cm x 3cm, while the 
right hand scar measured 5 cm x 8 cm.  

The Board further notes that the May 1999, October 2002, and 
December 2006 VA examinations of the right and left forearm 
and hand burn scars consistently found that there were no 
adhesions, ulceration, breakdown, or elevation of the skin; 
and no sign of inflammation, edema, or keloid formation.  

For these reasons, the Board finds that the veteran's burn 
scar residuals of the right and left forearms and hands do 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under any of the potentially applicable 
Diagnostic Codes.


C.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In the instant case, the Board concurs with the RO's 
determination that none of the service-connected scars which 
are the subject of this appeal warrants consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  A 
thorough review of the record does not reflect that the 
veteran has been hospitalized for any of these scars during 
the pendency of this case.  Thus, none of them have resulted 
in frequent periods of hospitalization.  Further, even though 
the veteran has had a TDIU in effect for many years, the 
record does not reflect that any of these scars, by itself, 
resulted in marked interference with employment.  Moreover, 
it does not appear that the veteran or his representative 
have identified any factors which may be considered to be 
exceptional or unusual regarding these scars so as to warrant 
an extraschedular rating.


D.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims of entitlement to compensable 
ratings for his left thigh burn scar and right thigh 
laceration scar, as well has his claims of entitlement to 
ratings in excess of 10 percent for the burn scars of the 
right and left forearms and hands.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.


II.  CUE

The veteran has contended in various statements, including in 
September 2002 and June 2005, that the December 1969 rating 
decision was the product of CUE in not granting a rating in 
excess of 10 percent for service-connected burn scars of the 
forearms, fingers, and left thigh.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision. The words 
"clear and unmistakable error" are self-
defining. They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made. A determination 
that there was a "clear and unmistakable 
error" must be based on the record and 
the law that existed at the time of the 
prior AOJ or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

In pertinent part, the veteran has contended it was CUE that 
he was assigned a single 10 percent rating for his service-
connected burn scars of the forearms, fingers, and left 
thigh, as opposed to separate ratings which he is currently 
assigned.  However, the Board notes that the regulations in 
effect at that time for evaluating 2nd degree burn scars 
mandated that ratings for widely separated areas, such as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will "be separately rated and 
combined."  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1969).  (Emphasis added).  Thus, identifying these scars as 
a single disability on the December 1969 rating decision was 
in accord with the law in effect at that time.

The Board also observes that Diagnostic Code 7802, as in 
effect at that time, provided a single 10 percent rating for 
2nd degree burn scars which covered an area or areas 
approximating one square foot.  Id.  Although the veteran has 
contended, to include in his September 2002 statement, that 
he had more than one square foot of scar tissue for his left 
leg alone, a thorough review of the competent medical 
evidence then of record regarding these burn scars - to 
include the service medical records and a September 1969 VA 
medical examination - does not reflect that more than one 10 
percent rating would have been warranted under Diagnostic 
Code 7802.  The determination regarding CUE must be made 
based on the record and the law that existed at the time the 
decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell. at 314.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In addition, it does not appear from the medical evidence 
then of record that separate 10 percent rating(s) would have 
been warranted on the basis of either Diagnostic Code 7803 
(scars, superficial, poorly nourished, with repeated 
ulceration) nor 7804 (scars, superficial, tender and painful 
on objective examination).  38 C.F.R. § 4.118 (1969).  Simply 
put, even if the veteran were assigned separate ratings for 
these service-connected burn scars, it does not appear he 
would have been entitled to a rating in excess of the single 
10 percent evaluation he was assigned at that time.  Thus, it 
appears that the single 10 percent rating was supported by 
the evidence then of record.  Accordingly, the Board finds 
that to the extent it was error not to assign separate 
evaluations, it does not appear that had such error not been 
made, it would have manifestly changed the outcome at the 
time it was made; i.e., he would not have received a higher 
overall rating for these burn scars based on the evidence 
then of record.  Further, to the extent the veteran's 
contentions intimate that VA did not accurately weigh the 
evidence regarding the severity of these burn scars, the 
Court has held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of CUE.  See 
Russell, supra; Fugo, supra; Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  

The veteran has also indicated that the medical evaluations 
he received for his service-connected burn scars of the 
forearms, fingers, and left thigh, were inadequate, and did 
not accurately reflect the severity of these disabilities.  
However, a violation in the duty to assist does not 
constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, the Court has indicated that an inadequate 
examination does not constitute CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who 
examines a veteran is "not administrative error during the 
adjudication process which would require the prior decision 
to be reversed or amended...").

In view of the foregoing, the Board finds that the December 
1969 rating decision's assignment of a single 10 percent 
rating for the veteran's burn scars of the forearms, fingers, 
and left thigh was not the product of CUE.  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to a compensable rating for burn scar of the left 
thigh is denied.

Entitlement to a compensable rating for laceration scar, 
right thigh, is denied.

Entitlement to a rating in excess of 10 percent for burn 
scars, right forearm and hand, is denied.

Entitlement to a rating in excess of 10 percent for burn 
scars, left forearm and hand, is denied.

Inasmuch as the December 1969 rating decision was not the 
product of CUE, the benefit sought on appeal with respect to 
this claim is denied.


REMAND

The joint motion that was the basis for the Court's May 2006 
Order essentially contended that the Board had not provided 
adequate reasons and bases for denying a compensable rating 
for the left zygomatic fracture residuals, SMC for loss of 
use of the left hand, and an earlier effective date for the 
TDIU.  For example, it was stated that the Board did not cite 
to any diagnostic criteria whatsoever with respect to the 
left zygomatic fracture, nor did it discuss evidence from a 
November 2002 medical examination that there was a depression 
of the fracture, albeit slight.  Regarding the SMC claim, the 
joint motion asserted that the Board relied exclusively on 
evidence that the veteran retained pinch sensation of the 
thumb and index finger and concluded that this factor alone 
established that the disability did not meet the medical 
criterion for loss of use of the left hand.  Moreover, it was 
asserted that a remand on the other two issues would render 
premature any decision with respect to the effective date for 
the TDIU.  

The Board observes that the December 2004 decision - as part 
of the Conclusions of Law - did cite to 38 C.F.R. § 4.150, 
Diagnostic Code 9916, in denying a compensable rating for 
residuals of the left zygomatic fracture.  Further, the Board 
did note the November 2002 VA examiner's finding that there 
was a slight depression of the fracture.  With respect to the 
SMC claim, the Board observes that it concluded the veteran 
did not have loss of use of the left hand because the October 
2002 VA examiner, in a June 2003 addendum, opined that 
because he retained function of the median nerve, and thus 
had pinch sensation of the thumb and index finger, he did 
have more function than he would have with a prosthesis.  See 
38 C.F.R. § 4.63 (Loss of use of one hand is defined as 
impairment such that the actual remaining function of the 
hand is no more than would be equally well served by an 
amputation stump and a suitable prosthetic appliance.).  In 
short, the Board's decision was based upon a competent 
medical examiner's opinion as to the effect of the retained 
pinch sensation.

Despite the foregoing, the Board observes that it has been 
years since the veteran's left zygomatic fracture residuals 
were examined for disability evaluation purposes.  As such, 
it appears that the record may not accurately reflect the 
current severity of this disability.  Therefore, the Board 
finds that a new examination is required in the instant case.

With regard to the SMC claim, the Board acknowledges that the 
veteran did undergo an additional examination for this claim 
in August 2005.  However, unlike the June 2003 addendum to 
the October 2002 examination, no competent medical opinion 
was promulgated as to whether the resulting function of the 
left hand was more than what he would have with a prosthesis, 
which is required for a determination as to whether there is 
loss of use of one hand as defined by 38 C.F.R. § 4.63.  
Consequently, the Board finds that a new examination is also 
required for this claim.

In regard to the February 2007 rating decision, the Board 
observes that documents received in July 2007 reflect that 
the veteran has expressed disagreement with the 
noncompensable evaluations assigned for the burn grafting 
scars of both legs, as well as the linear scar from ulnar 
transposition surgery.  Further, he indicated that he wanted 
appellate review of these claims.  In short, he has submitted 
a valid NOD to the February 2007 decision in accord with 
38 C.F.R. § 20.201.  Nevertheless, the documents assembled 
for the Board's review do not reflect that a SOC has been 
promulgated to the veteran on these issues as required by 38 
C.F.R. §§ 19.29 and 19.30.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Regarding the claim of entitlement to an earlier effective 
date for the assignment of the TDIU, the Board observes that, 
as contended by the joint motion, this claim is inextricably 
intertwined with the left zygomatic fracture and SMC claims.  
As the resolution of his appeal regarding the evaluation(s) 
assigned for his burn grafting scars of both legs, and the 
linear scar from ulnar transposition surgery, may affect the 
resolution of this claim as well, it is also inextricably 
intertwined.  Therefore, a decision on the earlier effective 
date claim must be deferred until the required development 
has been completed.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following 
action:

1.  The RO should issue to the veteran 
and his representative a SOC on the issue 
of entitlement to compensable evaluations 
for his burn grafting scar of the right 
leg; burn grafting scar of the left leg; 
and linear scar, ulnar transposition 
surgery as secondary to the service-
connected disability of post-operative 
residuals ulna fracture, ulnar nerve 
transposition, left.  They should be 
advised of the time period in which to 
perfect an appeal.  These claims should 
not thereafter be returned to the Board 
for further appellate processing unless 
the veteran has filed a timely 
substantive appeal as to these issues 
after he is provided a SOC.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
zygomatic fracture, and his left hand, 
since December 2004.  After securing any 
necessary release, the RO should obtain 
those records not currently on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an examination 
to evaluate the current nature and 
severity of his service-connected left 
zygomatic fracture residuals.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  

4.  The veteran should also be accorded 
an examination to determine if he 
currently has loss of use of the left 
hand, as defined by VA regulations.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following evaluation of the veteran, the 
examiner must provide an opinion as to 
the medical probability that the veteran 
has loss of use of the left hand due to 
service-connected disability.  In making 
this determination, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the actual 
remaining function of the hand is no more 
than would be equally well served by an 
amputation stump and a suitable 
prosthetic appliance.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to a compensable evaluation 
for left zygomatic fracture residuals, 
SMC for loss of use of the left hand, and 
an earlier effective date for the TDIU in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental SOC (SSOC), which addresses 
all of the evidence obtained after the 
issuance of the last SSOC on these issues 
in October 2003, and provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


